
	

114 HR 1768 IH: Workforce Democracy and Fairness Act
U.S. House of Representatives
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1768
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2015
			Mr. Kline (for himself, Mr. Roe of Tennessee, and Mr. Tom Price of Georgia) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the National Labor Relations Act with respect to the timing of elections and pre-election
			 hearings and the identification of pre-election issues.
	
	
 1.Short titleThis Act may be cited as the Workforce Democracy and Fairness Act. 2.Pre-election hearingsSection 9(c)(1) of the National Labor Relations Act (29 U.S.C. 159(c)(1)) is amended in the matter following subparagraph (B)—
 (1)by inserting , but in no circumstances less than 14 calendar days after the filing of the petition after upon due notice; (2)by inserting after with respect thereto. the following: An appropriate hearing shall be one that is non-adversarial with the hearing officer charged, in collaboration with the parties, with the responsibility of identifying any relevant and material pre-election issues and thereafter making a full record thereon. Relevant and material pre-election issues shall include, in addition to unit appropriateness, the Board’s jurisdiction and any other issue the resolution of which may make an election unnecessary or which may reasonably be expected to impact the outcome of the election. Parties may independently raise any relevant and material pre-election issue or assert any relevant and material position at any time prior to the close of the hearing.; and
 (3)by striking and shall certify the results thereof and inserting to be conducted as soon as practicable but no earlier than 35 calendar days after the filing of an election petition. The Board shall certify the results of the election after it has ruled on each pre-election issue not resolved before the election and any additional issue pertaining to the conduct or results of the election.
 3.Determination of appropriate units for collective bargainingSection 9(b) of the National Labor Relations Act (29 U.S.C. 159(b)) is amended— (1)by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C), respectively;
 (2)by striking The Board shall decide and all that follows through or subdivision thereof: and inserting the following:  (1) In each case, prior to an election, the Board shall determine, in order to assure to employees the fullest freedom in exercising the rights guaranteed by this Act, the unit appropriate for the purposes of collective bargaining. Unless otherwise stated in this Act, and excluding any bargaining unit determination promulgated through rulemaking before August 26, 2011, the unit appropriate for purposes of collective bargaining shall consist of employees that share a sufficient community of interest. In determining whether employees share a sufficient community of interest, the Board shall consider—(A)similarity of wages, benefits, and working conditions; (B)similarity of skills and training;
 (C)centrality of management and common supervision; (D)extent of interchange and frequency of contact between employees;
 (E)integration of the work flow and interrelationship of the production process; (F)the consistency of the unit with the employer’s organizational structure;
 (G)similarity of job functions and work; and (H)the bargaining history in the particular unit and the industry.
					To avoid the proliferation or fragmentation of bargaining units, employees shall not be excluded
			 from the unit unless the interests of the group seeking a separate unit
			 are sufficiently distinct from those of other employees to warrant the
			 establishment of a separate unit. Whether additional employees should be
			 included in a proposed unit shall be determined based on whether such
			 additional employees and proposed unit members share a sufficient
			 community of interest, with the sole exception of proposed accretions to
			 an existing unit, in which the inclusion of additional employees shall be
			 based on whether such additional employees and existing unit members share
			 an overwhelming community of interest and the additional employees have
			 little or no separate identity.; and
 (3)by striking Provided, That the Board and inserting the following:  (2)The Board.
			
